DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-10 are rejected under 35 U.S.C. 101 because, claims 9-10 are drawn to a machine readable medium and it covers forms of non-transitory tangible medium and transitory propagating signals per se. MPEP 2111.01 states that when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8-9, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XINQIU (CN102931720) (provided in the IDS of 7/5/2019).

With respect to claim 3, XINQIU discloses the control method according to claim 1, further comprising: determining that the primary battery is functionally connected to the main body of the electronic device in response to the primary battery being electrically connected to the main body of the electronic device and the primary battery meeting a set of specifications.  Figure 6 discloses a switch K for determining that the battery is functionally connected to the device and figure 4 discloses controlling which battery powers the device base on the power of the batteries.

With respect to claim 8, XINQIU discloses the control method according to claim 1, further comprising: detecting a second amount of remaining power in the backup battery; and controlling the electronic device to be turned off in response to the second amount of remaining power being below a second threshold.  Figure 4 discloses a controller providing a control signal Ctr based on the power levels of the battery and if there is insufficient power in the secondary battery V2, the device will turn off.
With respect to claim 11, XINQIU discloses an electronic device, comprising: a main body (an electronic device); a primary battery (battery V1); a backup battery (V2); and a control device (controller provides the control signals Ctr) configured to perform: in response to the electronic device being activated and a primary battery being functionally connected to the main body of the electronic device, controlling the primary battery to power the electronic device (figures 2, 4 disclose a primary battery V1 supplying power to a device via a first switch D1 when the power detected in the first battery is sufficient); and in response to the electronic device being activated and the primary battery being functionally disconnected from the main body of the electronic device, controlling a backup battery to power the electronic device (figures 2 and 4 discloses that when the power of the battery is insufficient to power the device the second switch D2 and the second battery D2 is activated).  Note that when the device is 
With respect to claim 12, XINQIU discloses the electronic apparatus as claimed in claim 11, wherein: the main body comprises a housing and a battery interface disposed on the housing; the backup battery is disposed inside the housing; and the primary battery is disposed outside the housing and detachably connected to the main body through the battery interface. XINQIU discloses that the main battery is a detachable battery for a cell phone for example, and the secondary battery is provided inside the cellphone.
With respect to claim 13, XINQIU discloses the electronic device of claim 12, wherein: the primary battery has a first battery capacity; the backup battery has a second battery capacity; and the second battery capacity is less than the first battery capacity.  XINQIU discloses that second battery provides power to the device to be in standby state until the main battery with higher capacity is replace.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over XINQIU (CN102931720) in view of Bang et al. (US 7,649,344).
With respect to claims 4, 19, XINQIU discloses the control method according to one of the claims; except for, controlling the primary battery to charge the backup battery in response to the primary battery being functionally connected to the main body of the electronic device.
Bang discloses a primary battery 20 and a secondary battery 30 connected in parallel, battery 20 provides a charge to secondary battery 30, see figures 1-2.
It would have been obvious to a person having ordinary skill in the art to have modify XINQIU and provided that the battery V1 charges V2, since V2 is provided inside the device and V1 is detachable, and therefore is more convenient to charge or replace the detachable battery V1, for example.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over XINQIU (CN102931720).
With respect to claim 14, XINQIU discloses the electronic device of claim 13; except for, wherein the second battery capacity is less than 2500 mAh.
XINQIU discloses that the secondary battery provides power to the electronic device/mobile phone to be in a standby mode, and thus it has a lower capacity than the primary battery.
It would have been obvious to a person having ordinary skill in the art to have modify XINQIU and provide a secondary battery that has a capacity of less than 2500 mAh, since providing a secondary with a higher capacity would make it heavier/bulkier.  .

Allowable Subject Matter
Claims 2, 6-7, 10, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 2, 10, 15 are allowable over the prior art of record, because the prior art of record does not disclose during an activation process of the electronic device, in response to the primary battery being functionally connected to the main body of the electronic device, controlling the electronic device to complete the activation process; and during the activation process of the electronic device, in response to the primary battery being functionally disconnected from the main body of the electronic device, controlling the electronic device to exit the activation process.
	Claim 6 is allowable over the prior art of record, because the prior art of record does not disclose reading a connection detection signal for a first number of times, the connection detection signal having one of: a first value indicating a connection state, and a second value indicating a disconnection state; and determining that the primary battery is electrically disconnected from the main body of the electronic device in response to detecting the second value for the first number of times consecutively in the connection detection signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836